The offense is abduction of a female under the age of fourteen years for the purpose of prostitution; the punishment, confinement in the penitentiary for three years.
Appellant entered a plea of guilty. At no time during the trial did he withdraw his plea of guilty. In his motion for a new trial appellant sought to challenge the sufficiency of the evidence.
The evidence adduced upon the trial was to the effect that the appellant carried the injured female from her home near the town of Brownfield to a hotel in Lubbock, where he remained with her in the same room during the night. The testimony of the female to the effect that she was under fourteen years of age at the time, and that appellant had sexual intercourse with her during their stay in the hotel was not controverted. *Page 2 
On a plea of guilty, the sufficiency of the evidence may not be challenged, except in a case in which the facts adduced are such as to show innocence, or in which there is no legal evidence adduced. Crumbley v. State, 280 S.W. 1064, and authorities cited. We are unable to say that the facts adduced are such as to show innocence.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.